Electronically Filed
                                                       Supreme Court
                                                       SCWC-XX-XXXXXXX
                                                       28-JUN-2021
                                                       01:22 PM
                                                       Dkt. 3 ODAC


                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAII


                          STATE OF HAWAI‘I,
                   Petitioner/Plaintiff-Appellee,

                                vs.

      RICKY R. KUSUMOTO, also known as Ricky R.S. Kusumoto,
                 Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CASE NO. 1DCW-XX-XXXXXXX)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Petitioner/Plaintiff-Appellee State of Hawai‘i’s

application for writ of certiorari, filed on May 20, 2021, is

hereby rejected.

          DATED:   Honolulu, Hawai‘i, June 28, 2021.

                             /s/ Mark E. Recktenwald

                             /s/ Paula A. Nakayama

                             /s/ Sabrina S. McKenna

                             /s/ Michael D. Wilson

                             /s/ Todd W. Eddins